COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00189-CV


IN RE RJH TRUCKING LTD.,                                                RELATORS
JOHNATHAN ALLEN HENDRIX,
AND RHJR LTD. D/B/A
BRIDGEPORT BUILDING CENTER


                                     ------------

                           ORIGINAL PROCEEDING
                         TRIAL COURT NO. CV-11-1694

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

      Relators shall pay all costs of this original proceeding, for which let

execution issue.



                                                    PER CURIAM

      1
       See Tex. R. App. P. 47.4, 52.8(d).
PANEL: GARDNER, WALKER, and GABRIEL, JJ.

GABRIEL, J. would grant.

DELIVERED: September 9, 2014




                               2